UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30. 2015 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-54967 BRUSHY RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 45-5634053 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 300 E. Sonterra Blvd, Suite 1220 San Antonio, Texas (Address of principal executive offices) (Zip Code) (210) 999-5400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þ No As of November 11, 2015 there were 12,711,986 shares of the registrant’s common stock, par value $0.001 per share, outstanding. Explanatory Note The purpose of the Amendment No. 1 on Form 10–Q/A to Brushy Resources, Inc. quarterly report of Form 10–Q for the quarter ended September 30, 2015, filed with the Securities and Exchange Commission on November 13, 2015 (the “Form 10–Q”), is solely to furnish Exhibit 101 to the Form 10–Q in accordance with Rule 405 of Regulation S–T. No other changes have been made to the Form 10–Q. This Amendment No. 1 speaks as of the original filing date of the Form 10–Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10–Q. 2 BRUSHY RESOURCES, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2015 INDEX Page PART II — OTHER INFORMATION Item6. — Exhibits and Reports on Form 8-K 4 SIGNATURES 5 3 PART II — OTHER INFORMATION Item 6. — Exhibits and Reports on Form 8-K Exhibit No. Description Management Certification Principal Executive Officer. Management Certification Principal Accounting Officer. Section 1350 Certification. 101 INS XBRL Instance Document* 101 SCH XBRL Schema Document* 101 CAL XBRL Calculation Linkbase Document* 101 DEF XBRL Definition Linkbase Document* 101 LAB XBRL Labels Linkbase Document* 101 PRE XBRL Presentation Linkbase Document* 4 SIGNATURES Pursuant to the requirements of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Brushy Resources, Inc. (Registrant) Date: November 16, 2015 By: /s/Michael J. Pawelek Chief Executive Officer (Principal Executive Officer) Date: November 16, 2015 /s/ N. Kim Vo Controller (Chief Accounting Officer) 5
